—Appeal from order, Family Court, Bronx County (Sue Levy, R.), entered July 18, 2002, unanimously dismissed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see Matter of Louise Wise Servs., 131 AD2d 306 [1987]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal since the appeal is moot. Concur— Buckley, P.J., Saxe, Ellerin, Marlow and Gonzalez, JJ.